UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                                                            Before
                                                               JOHNSON, KRAUSS, and BURTON
                                                                   Appellate Military Judges

                                                            UNITED STATES, Appellee
                                                                         v.
                                                             Sergeant JESSE J. BRAY
                                                           United States Army, Appellant

                                                                      ARMY 20100029

                                  Headquarters, U.S. Army Armor Center and Fort Knox
                                           Timothy Grammel, Military Judge
                                     Colonel Robert J. Cotell, Staff Judge Advocate

For Appellant: Colonel Mark Tellitocci, JA; Lieutenant Colonel Imogene M.
Jamison, JA; Major Laura R. Kesler, JA; Captain Richard M. Gallagher, JA (on
brief).

For Appellee: Major Amber J. Williams, JA; Major Ellen S. Jennings, JA; Captain
Stephen E. Latino, JA (on brief).

                                                                     10 November 2011
                                                                  ---------------------------------
                                                                  SUMMARY DISPOSITION
                                                                  ---------------------------------

KRAUSS, Judge:

       A panel of officer and enlisted members, sitting as a general court-martial,
convicted appellant, contrary to his pleas, of an assault consummated by a battery as
a lesser included offense of rape, three separate and additional assaults
consummated by a battery, an assault consummated by a battery on a child, child
endangerment, and obstructing justice, in violation of Articles 128 and 134, Uniform
Code of Military Justice, 10 U.S.C. §§ 928 and 934 [hereinafter UCMJ]. 1 The court-
martial sentenced appellant to a bad-conduct discharge, confinement for 6 months,
total forfeiture of all pay and allowances, and reduction to the grade of E1. The
convening authority approved the sentence as adjudged.
                                                            
1
 Appellant was also acquitted of one specification of aggravated sexual contact, two
specifications of assault consummated by a battery, one specification of reckless
endangerment, and one specification of kidnapping. In addition, separate
specifications of assault consummated by a battery and obstructing justice were
dismissed.
BRAY—ARMY 20100029

       This case is before the court for review under Article 66, UCMJ. We have
considered the record of trial, appellant’s assignments of error, and the
government’s answer. Before this court, appellant asserts for the first time that the
offenses of child endangerment and obstructing justice fail to state offenses because
neither specification contained reference to a terminal element under Article 134,
UCMJ. However, because appellant failed to challenge these specifications at trial,
reference to Article 134 was properly made in the relevant charge, and both
specifications otherwise properly alleged the offenses for which appellant was
convicted, the terminal elements are implied and relief for any defects in the
specifications is not warranted. See United States v. Fosler, 70 M.J. 225, 231
(C.A.A.F. 2011); United States v. Watkins, 21 M.J. 208, 209–10 (C.M.A. 1986). In
addition, the military judge properly instructed the panel on the terminal elements
and appellant made no objection to those instructions. There is, therefore, no reason
to conclude that appellant was misled or that he might otherwise suffer prosecution
for these same offenses twice. He enjoyed both notice of the offenses against which
he had to defend and now enjoys protection against double jeopardy. Id. Applying
the presumption that the panel properly applied the military judge’s instructions, 2
and finding that the evidence is both factually and legally sufficient to properly
approve each conviction at issue, we find, on consideration of the entire record, and
the assigned errors, the findings of guilty and the sentence as approved by the
convening authority correct in law and fact. Accordingly, the findings of guilty and
the sentence are AFFIRMED.

              Senior Judge JOHNSON and Judge BURTON concur.




                                                                   FOR THE COURT: 



                                                                   JOANNE P. TETREAULT ELDRIDGE
                                                                   Deputy Clerk of Court




                                                            
2
    See United States v. Jenkins, 54 M.J. 12, 20 (C.A.A.F. 2000).

                                                               2